Mr. Murphy Cole
CountyAuditor
Liberty county
liberty,Texas

Dear Sirs                     Opinion Nmber O-2037
                              Rer Authorityto collecttaxes
                                  for the retirement of dmin-
                                  age bonds during the year
                                  within which said bonds were
                                  authorized.

           5% have your letterof October17, in which you outlinethe
followingfaotsr

           *On June 22, 1940, P specialelectionwas held in
    LibertyCountyon the questionof oreatingLibertyCounty
    DrainageDistri6tHo. 33 and the issuanceof bonds. Such
    electionoarriedby more than two-thirdsmajorityand
    thereafterthe Commissioners'  Court authorizedthe issu-
    anoe of the bonds3and said Commissioners* Court levieda
    tax on the propertywithinthe dietriot.

            'Valuationsused by the Tax Assessorfor properties
     withinthe districtare the same valueswhich were assessed
     for countypurposes3namely,the values as of January1, 1940."

            You requestour opinionupon the followquestions

            "May taxes be oolleatedfor the year 1940 tider
     and by virtue of the authorityfor creatingthe district,
     the issuanaeof bonds and the subsequentlevy of a tax rate?"

           Chapter7, Title 128, of Vernon*sAnnotatedCivil Statutes,
Articles8097, et seq., presoribethe manner in which drainagedistricts
may be createdand bonds issuedfor the acccanplishmentof the purposes
soughtby the establisIvnent
                          of the district. Article8136 reads a8
follows2
                                                  h




Mr. Murphy Cole, Page #2. (O-2837)



           "Plhenbonds have been voted,the court shall anuual-
    ly levy and cause to be assessedand collectedtaxes upon
    all propertywithin the district,whether real, personalor
    otherwise,and sufficientin amountto pay the intereston
    such bonds as it falls due, and to redeem such bonds at
    maturity. Such taxes when so collectedshall be placedin
    the interestand sinkingfund."

            It till be noted that this articlenot only providesfor the
levy of the tax but that it states it shall be collected. We think that
when bonds have been voted it becomesthe duty of the Commissioners'
Court to levy the tax, and that duty carrieswith it the duty to collect
same0 Therefore,the fact that the bondswere not authorizeduntil June
of 1940 can have no bearingupon the time of the levyingand collecting
of taxes.

            The levy must be made at any time during the year that the
bondsmay be authorizedand the tax is leviedas soon as it has been
ascertainedthat the bonds have been voted, and the levy is made in a
sufficientamountto pay the whole principaland interestdividedinto
annual payments, As statedin the case of David ~8. Timon,County Judge,
et al, 183 S.W. 88, "assessmentsfor taxationare made on all property
held by the owner on January1 of each year, and tknt assessmentforms
the basis for and is essentialto the levy and collectionof taxes. All
propertyheld and owned on the first day of Januaryof each year is bound
for and subjectto the taxes levied duringthat year, whether such levy
iamads in the beginning,the middle or the last of the year."

            You are, therefore,advisedthat in our opinionthe tax levied
by the Commisdoners~Court of LibertyCountypursuantto the spedal elec-
tion held on June 22, 1940, not only may be oolleotedfor the year 1940,
but, under the law, must be oolleoted.

            Trustingthat the foregoingsatisfactorily
                                                   answersyour inquiry,
we *re
                                          Very truly youra,

                                     ATlDRNEYOEIWtALOF TMAS

                                     ay
                                          PI/ClaranoeE. Crow
                                                ClarenoeE. Crowe
                                                      hsaiatant

CEC-stegn

APPROVEDOCT 25, 1940
s/Gerald C. kn
ATPORNEYGh'NERALOFTEXAS                          ApprovedOpinionCommittee
                                                 By BWB Chairman